Title: To George Washington from Brigadier General James Mitchell Varnum, 16 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woodberry [N.J.] ¼ after 11th A.M. 16th Novr 1777

Agreeable to what I wrote you last Evening, we were obliged to evacuate Fort Mifflin. Major Thayer returned from thence a little after two this Morning. Every Thing was got off, that possibly could be. The Cannon could not be removed without making too great a Sacrifice of Men, as the Empress of Russia, alias Vigilant, lay within one Hundred Yards of the Southwest part of the Works, & with her incessant Fire, Hand Granades & Musketry from the Round Top, killed every Man that appeared upon the Platforms. The Commodore gave possitive Orders to six Gallies to attack, & take that Ship. They warp’d over to the Island, & there held a Council, lost a few of their Men, & then returned, without attempting any Thing. I left the Commodore since one this Morning; He had possitively ordered six Gallies, well manned, to attack the same Vessel; how they succeeded, I am not inform’d; but, according to Major Thayer’s Sentiments, we could have held the Island, had the Ship been destroy’d. I dont think the Shipping can pass the Cheavau de Frize while we keep this Shore—The two Gun Battery, near Manto Creek, annoy’d them very Much Yesterday. It is still firing slowly; but, the Shipping having remov’d out of direct Distance too much firing would be Profusion. We are erecting a Battery between Red Bank and Manto Creek Battery, directly opposite the Frizes, w’ch I believe will be finished to day. I am not of Opinion that the Enemy can possess themselves of the Island, without too great a Loss. Whither we shall keep a Guard upon it or not, I cannot determine ’till, from an actual Observation, I shall be furnished with new Circumstances. While we keep the Shipping down, our Navy will be safe; but, should our Defences prove ineffectual, we shall take out a part of their Guns, & let the others attempt passing the City. Our Troops are so extremily fatigued that no time will be lost in knowing your Excellency’s Orders, whether the Troops commanded by Colo. Smith shall remain here, or return to Camp. The Officers seem anxious to join the Army, as thier Men are much harrass’d. However, they have had two Nights Rest, & are necessary here, should we attack Billings port. As a great part of my own Brigade have been lost at Fort Mifflin I shall not be able to make any hostile attempt this Night; but am of Opinion that the Enemy

should at all Hazards, be dispossessd of this Shore—We shall want the large Howitz, w’ch I mentioned before.
Your Excellency’s Letter of Yesterday came to me, this Morning early—I am just told the Gallies last ordered to attack the Vigilant, did nothing; That misfortune will prevent us from keeping Men upon the Island. I am, in great Submission, your Excellency’s most obdt Servt

J. M. Varnum


P.S. Colo. Greene offered to Officer and Ma⟨n⟩ three Gallies, that would destroy the Empr⟨ess⟩ of Russia, or perish to a Man, Capt. Robin⟨son⟩ of the continental Fleet, offered to go himself & the Commodore possesses a fine Disposition, but cannot command his Fleet.

